Exhibit 10.24

 

Third Amendment to Loan Documents

 

 

THIS THIRD AMENDMENT TO LOAN DOCUMENTS (this “Amendment”) is made as of
November 29, 2012, by and between ARKANSAS BEST CORPORATION (the “Borrower”),
and PNC BANK, NATIONAL ASSOCIATION (the “Bank”).

 

BACKGROUND

 

A.                                 The Borrower has executed and delivered to
the Bank (or a predecessor which is now known by the Bank’s name as set forth
above), one or more promissory notes, letter agreements, loan agreements,
security agreements, mortgages, pledge agreements, collateral assignments, and
other agreements, instruments, certificates and documents, some or all of which
are more fully described on attached Exhibit A, which is made a part of this
Amendment (collectively as amended from time to time, the “Loan Documents”)
which evidence or secure some or all of the Borrower’s obligations to the Bank
for one or more loans or other extensions of credit (the “Obligations”).

 

B.                                  The Borrower and the Bank desire to amend
the Loan Documents as provided for in this Amendment.

 

NOW, THEREFORE, in consideration of the mutual covenants herein contained and
intending to be legally bound hereby, the parties hereto agree as follows:

 

1.                                    Certain of the Loan Documents are amended
as set forth in Exhibit A.  Any and all references to any Loan Document in any
other Loan Document shall be deemed to refer to such Loan Document as amended by
this Amendment.  This Amendment is deemed incorporated into each of the Loan
Documents. Any initially capitalized terms used in this Amendment without
definition shall have the meanings assigned to those terms in the Loan
Documents.  To the extent that any term or provision of this Amendment is or may
be inconsistent with any term or provision in any Loan Document, the terms and
provisions of this Amendment shall control.

 

2.                                    The Borrower hereby certifies that:
(a) all of its representations and warranties in the Loan Documents, as amended
by this Amendment, are, except as may otherwise be stated in this Amendment:
(i) true and correct as of the date of this Amendment, (ii) ratified and
confirmed without condition as if made anew, and (iii) incorporated into this
Amendment by reference, (b) no Event of Default or event which, with the passage
of time or the giving of notice or both, would constitute an Event of Default,
exists under any Loan Document which will not be cured by the execution and
effectiveness of this Amendment, (c) no consent, approval, order or
authorization of, or registration or filing with, any third party is required in
connection with the execution, delivery and carrying out of this Amendment or,
if required, has been obtained, and (d) this Amendment has been duly authorized,
executed and delivered so that it constitutes the legal, valid and binding
obligation of the Borrower, enforceable in accordance with its terms.  The
Borrower confirms that the Obligations remain outstanding without defense, set
off, counterclaim, discount or charge of any kind as of the date of this
Amendment.

 

3.                                    The Borrower hereby confirms that any
collateral for the Obligations, including liens, security interests, mortgages,
and pledges granted by the Borrower or third parties (if applicable), shall
continue unimpaired and in full force and effect, and shall cover and secure all
of the Borrower’s existing and future Obligations to the Bank, as modified by
this Amendment.

 

4.                                    As a condition precedent to the
effectiveness of this Amendment, the Borrower shall comply with the terms and
conditions (if any) specified in Exhibit A.

 

 

Form 17A – Multistate  Rev. 9/09

 

--------------------------------------------------------------------------------


 

5.                                    To induce the Bank to enter into this
Amendment, the Borrower waives and releases and forever discharges the Bank and
its officers, directors, attorneys, agents, and employees from any liability,
damage, claim, loss or expense of any kind that it may currently have against
the Bank or any of them arising out of or relating to the Obligations.  The
Borrower further agrees to indemnify and hold the Bank and its officers,
directors, attorneys, agents and employees harmless from any loss, damage,
judgment, liability or expense (including attorneys’ fees) suffered by or
rendered against the Bank or any of them on account of any claims arising out of
or relating to the Obligations, except to the extent such loss, damage,
judgment, liability or expense is solely attributable to the Bank’s gross
negligence or willful misconduct.  The Borrower further states that it has
carefully read the foregoing release and indemnity, knows the contents thereof
and grants the same as its own free act and deed.

 

6.                                    This Amendment may be signed in any number
of counterpart copies and by the parties to this Amendment on separate
counterparts, but all such copies shall constitute one and the same
instrument.   Delivery of an executed counterpart of a signature page to this
Amendment by facsimile transmission shall be effective as delivery of a manually
executed counterpart.  Any party so executing this Amendment by facsimile
transmission shall promptly deliver a manually executed counterpart, provided
that any failure to do so shall not affect the validity of the counterpart
executed by facsimile transmission.

 

7.                                    This Amendment will be binding upon and
inure to the benefit of the Borrower and the Bank and their respective heirs,
executors, administrators, successors and assigns.

 

8.                                    This Amendment has been delivered to and
accepted by the Bank and will be deemed to be made in the State where the Bank’s
office indicated in the Loan Documents is located.  This Amendment will be
interpreted and the rights and liabilities of the parties hereto determined in
accordance with the laws of the State where the Bank’s office indicated in the
Loan Documents is located, excluding its conflict of laws rules.

 

9.                                    Except as amended hereby, the terms and
provisions of the Loan Documents remain unchanged, are and shall remain in full
force and effect unless and until modified or amended in writing in accordance
with their terms, and are hereby ratified and confirmed.  Except as expressly
provided herein, this Amendment shall not constitute an amendment, waiver,
consent or release with respect to any provision of any Loan Document, a waiver
of any default or Event of Default under any Loan Document, or a waiver or
release of any of the Bank’s rights and remedies (all of which are hereby
reserved).  The Borrower expressly ratifies and confirms the confession of
judgment (if applicable) and waiver of jury trial provisions contained in the
Loan Documents.

 

WITNESS the due execution of this Amendment as a document under seal as of the
date first written above.

 

WITNESS / ATTEST:

 

ARKANSAS BEST CORPORATION

 

 

 

 

 

 

 

 

 

 

 

By: 

 

 

 

(SEAL)

Print Name:

 

 

Print Name:

 

Title:

 

 

Title:

 

(Include title only if an officer of entity signing to the right)

 

 

 

- 2 -

Form 17A – Multistate  Rev. 9/09

 

--------------------------------------------------------------------------------


 

 

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

 

 

 

(SEAL)

 

Print Name:

 

 

Title:

 

 

- 3 -

Form 17A – Multistate  Rev. 9/09

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO

THIRD AMENDMENT TO LOAN DOCUMENTS

DATED AS OF NOVEMBER 29, 2012

ARKANSAS BEST CORPORATION

 

 

A.                                 The “Loan Documents” that are the subject of
this Amendment include the following (as any of the following have previously
been amended, modified or otherwise supplemented):

 

1.                                    Letter Agreement dated December 8, 2009,
between the Borrower and the Bank, as amended by renewal letters dated
December 6, 2010 and November 15, 2011 (the “Letter Agreement”);

 

2.                                    Pledge Agreement dated December 8, 2009,
entered into by the Borrower in favor of the Bank (the “Pledge Agreement”);

 

3.                                    Notification and Control Agreement dated
December 8, 2009, between the Borrower and the Bank;

 

4.                                    Reimbursement Agreement for Standby
Letter(s) of Credit dated December 8, 2009, entered into by the Borrower in
favor of the Bank; and

 

5.                                    All other documents, instruments,
agreements, and certificates executed and delivered in connection with the Loan
Documents listed in this Section A.

 

 

B.                                  The Loan Documents are amended as follows:

 

1.            The Letter Agreement is amended as follows:

 

A.         Effective December 8, 2012, the definition of the term “Expiration
Date” set forth in the last sentence in the first paragraph of Section 1 is
amended and restated to read in full as follows:

 

“The “Expiration Date” means December 7, 2013, or such later date as may be
designated by                                the Bank by written notice to the
Borrower.”

 

B              The second sentence in the fourth paragraph of Section 1 is
amended and restated to read in full as follows:

 

“In addition, the Borrower shall pay to the Bank a fee (the “Letter of Credit
Commission”), calculated daily (on the basis of a year of 360 days), equal to
the amount available to be drawn at such time under all Letters of Credit issued
under the Facility (including any amounts drawn thereunder and not reimbursed,
regardless of the existence or satisfaction of any conditions or limitations on
drawing) on each day multiplied by [***] basis points [***] per annum.”

 

C.      A new Section 1.A. is added, to read in full as follows:

 

“Fees.   The Borrower shall pay to the Bank a commitment fee in an amount equal
to [***], in advance, for each year the Facility is available.”

 

 

C.                                  Conditions to Effectiveness of Amendment:
The Bank’s willingness to agree to the amendments set forth in this Amendment is
subject to the prior satisfaction of the following conditions:

 

- 4 -

Form 17A – Multistate  Rev. 9/09

 

--------------------------------------------------------------------------------


 

1.                                    Execution by all parties and delivery to
the Bank of this Amendment.

 

2.                                    Payment by the Borrower to the Bank of the
commitment fee in the amount of [***].

 

- 5 -

Form 17A – Multistate  Rev. 9/09

 

--------------------------------------------------------------------------------